Order filed December 9, 2021




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-21-00522-CV
                                    ____________

                    CARRARA MARMI, S.R.L., Appellant

                                        V.

 EXPO STONES, LLC; EXPO STONES DALLAS, LLC; EXPO GRANITE
         MARBLE, LLC; AND SAID ABUQARTOUMY, Appellees


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1157974

                                    ORDER

      Appellant’s brief was due December 3, 2021. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before January 10, 2022,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                    PER CURIAM



Panel Consists of Justices Wise, Spain, and Hassan.